Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This office action is in response to communication filed 11/14/2022.  Claims 24-42 are pending for examination, the rejection cited as stated below.
Claim Rejections - 35 USC § 101 

2.	35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title. 

3.	Claims 30-36 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter as follows. Claim 30 is drawn to functional descriptive material recorded on computer-readable storage media.  However, neither the specification nor the claim limits the recited computer-readable storage media to be non-transitory.  The examiner presumes for the sake of examination that the term “computer-readable storage media" comprises both transitory and non-transitory media.
“A transitory, propagating signal … is not a “process, machine, manufacture, or composition of matter.” Those four categories define the explicit scope and reach of subject matter patentable under 35 U.S.C. § 101; thus, such a signal cannot be patentable subject matter.” (In re Petrus A.C.M. Nuijten; Fed Cir, 2006-1371, 9/20/2007).   Claims 31-36 are similarly rejected.
4.	Claims 37-42 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter as follows. Claim 37 defines a “system”. However, while the preamble defines a “system”, which would typically be indicative of an “apparatus”, the body of the claim lacks definite structure indicative of a physical apparatus.  It is to be noted that the claimed one or more computing devices of a service provider network is not required to comprise hardware components.  Therefore, the claim as a whole appears to be nothing more than a “system” of software elements, thus defining functional descriptive material per se. 
Functional descriptive material may be statutory if it resides on a “computer-readable medium or computer-readable memory”. The claim(s) indicated above lack structure, and do not define a computer readable medium and are thus non-statutory for that reason (i.e., “When functional descriptive material is recorded on some computer-readable medium it becomes structurally and functionally interrelated to the medium and will be statutory in most cases since use of technology permits the function of the descriptive material to be realized” – Guidelines Annex IV). The scope of the presently claimed invention encompasses products that are not necessarily computer readable, and thus NOT able to impart any functionality of the recited program. Claims 38-42 are similarly rejected.
5.	Claims 24-42 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  
Claim 24 is a method claims therefore belong to one of the four Categories of Invention as being process claims. However, Claim 24 is directed to an abstract idea of receiving a list of plurality of servers and filter to a subset of the plurality of servers based on provided client identifier.  The claim is therefore directed to comparing new and stored information and using rules to identify options, i.e., An idea ‘Of Itself’”, according to the 2014 interim Eligibility Guidance.  Moreover, claim 24 does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the recited receiving a request and sending a response steps are generally known in the art.  Claims 25-42 are similarly rejected. For the foregoing reasons, claims 24-42 are considered nonstatutory.

Claim Rejections - 35 USC § 112
6.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


7.	The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

8.	Claims 24 and 42 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  
Claim 24 recites 
“receiving, from a data server of a plurality of data servers for a plurality of endpoints of the service provider network, a mapping request including a client identifier corresponding to a client requesting client data stored at a plurality of data servers;
generating a list of a subset of the plurality of data servers based on the client identifier, wherein each data server of the subset stores at least a portion of the client data; and
sending, to the data server, the list of the subset, wherein the data server is configured to send a response to the client indicating the plurality of data servers.”
First of all, it is unclear which plurality of data servers that the recited “the plurality of data servers” refers to, since there are two recitations of “a plurality of data servers” in preceding limitations.  Applicant is required to clarify.  For the sake of the examinations, Examiner assumes any data servers.
Secondly, it is unclear why a list of a subset of the plurality of data servers is generated when the plurality of data servers themselves are indicated to the client in the response sent to the client.
Claims 25-42 are similarly rejected.

Claim Rejections - 35 USC § 102
9.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
10.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.
11.	Claims 24-26, 28-32, 34-39 and 41-42 are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by Shribman et al (US 2016/0337426).
As to claim 24, Shribman discloses a method, comprising:
performing, by a mapping service implemented by one or more computing devices of a service provider network:
receiving, from a data server of a plurality of data servers for a plurality of endpoints of the service provider network, a mapping request including a client identifier corresponding to a client requesting client data stored at a plurality of data servers (figure 30A and paragraphs [0520]-[0525], especially [0524], “upon receiving a request for content as part of the "Content Request" step 121, the VOD service server 48, as part of the "Broadcast Request" step 301, sends a request for a list to the performance server 171, denoted as a message line 304a in the arrangement 300a. In response, the performance server 171 prepares and sends the list, denoted as a message line 304b in the arrangement 300a, identifying the group of content servers that may potentially serve for delivery of the requested content to the requesting client device, to be approached for quotation by the VOD service server 48.” Here, the VOD service server 48 is equivalent to a data server of a plurality of data servers, wherein the client identifier corresponding to a client requesting client data is implied in the request in order for the performance server to return the list of servers “that may potentially serve for delivery of the requested content to the requesting client device”);
generating a list of a subset of the plurality of data servers based on the client identifier, wherein each data server of the subset stores at least a portion of the client data (see 112 rejection and Examiner’s interpretation above.  See citation above); and
sending, to the data server, the list of the subset (see 112 rejection and Examiner’s interpretation above.  See citation in rejection to limitation 1), wherein the data server is configured to send a response to the client indicating the plurality of data servers (see 112 rejection and Examiner’s interpretation above.  See, [0487], “The sources formed in the “Create List” 274 is then sent as part of a “Send List” step 275, which may correspond to the “Sources List” step 122 in flow chart 120, to be used by the requesting client device for selecting sources for streaming the requested content therefrom.”).
As to claim 30, see similar rejection to claim 24.
As to claim 37, see similar rejection to claim 24.
As to claim 25, Shribman discloses the method of claim 24, further comprising:
searching a client database based on the client identifier; and identifying the subset of the plurality of data servers based on a client record of the client database corresponding to the client identifier ([0524], “In response, the performance server 171 prepares and sends the list, denoted as a message line 304b in the arrangement 300a, identifying the group of content servers that may potentially serve for delivery of the requested content to the requesting client device, to be approached for quotation by the VOD service server 48. Such a list may be prepared according to the flow chart 270 shown in FIG. 19d, and may be based on the history of content delivery performance of the relevant sources”. Here, since the group of potential servers are specifically recited for serve content to the requesting client device, searching by the client identify is implied.  Also see [0521], “The broadcasted request may include an identification of the requested content, an identification of the requesting client device, a geographical location of the requesting client device, or any combination thereof”; figure 19).
As to claim 31, see similar rejection to claim 25.
As to claim 38, see similar rejection to claim 25.
As to claim 26, Shribman discloses the method of claim 25, further comprising:
receiving an indication of a change of an operational status of at least one data server of the plurality of data servers ([0517], “Alternatively or in addition, the new prices received by the performance server 171 may be used for updating the costs in the 'Cost' column 192k in the table 190, thus affecting the sources and costs in the table 190, or the selection of content servers to be used or selected by a client device, for example as part of the "Identify Potential Sources" step 272 in the flow-chart 270. Alternatively or in addition, the price changes may be notified to client devices, such as the client device #1 24”, wherein the price change is an indication of a change of an operational status of at least one data server); 
determining a type of the change of the operational status (see citation above, wherein the price change);
identifying, based on the type of the change, one or more other data servers as part of the subset of the data servers that store at least a portion of the client data (see citation above, thus affecting the cost in the table thus affecting the selection of content servers to be used by a client device, wherein the servers in the list corresponding to unchanged cost are equivalent to one or more other data servers); and
updating the client database based on the one or more other data servers (see citation above).
As to claim 32, see similar rejection to claim 26.
As to claim 39, see similar rejection to claim 26.
As to claim 28, Shribman discloses the method of claim 25, wherein the client record indicates that the client stores the client data at the subset of data servers of the plurality of data servers (figure 19).
As to claim 34, see similar rejection to claim 28.
As to claim 41, see similar rejection to claim 28.
As to claim 29, Shribman discloses the method of claim 25, further comprising:
receiving an indication of a new client that has client data stored at a second subset of data servers of the plurality of data servers (see citation in rejection to claim 1 and figure 19, multiple clients);
generating a new client record indicating that the second subset of data servers (figure 19); and 
storing the new client record to the client database (figure 19).
As to claim 35, see similar rejection to claim 29.
As to claim 42, see similar rejection to claim 29.
Claim Rejections - 35 USC § 103
12.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
13.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

14.	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
15.	Claims 27, 33 and 40 are rejected under 35 U.S.C. 103 as being unpatentable over Shribman et al, as applied to claim 24 above, and further in view of Huang (US 2016/0099896).
As to claim 27, Shribman discloses the claimed inventions substantially as discussed in claim 26, but does not expressly disclose wherein the type of the change comprises one or more of a merger of two or more data servers, a deployment of a new data server, or a removal of a data server.  Huang discloses a type of change comprises a deployment of a new data server ([0009], “In accordance with an embodiment, a list of remote servers including multiple remote servers storing attachments is maintained. A new remote server is added to the list of remote servers. An updated list of remote servers including the new remote server is provided to the sender device”).
Before the effective filing date of the invention, it would have been obvious for an ordinary skilled in the art to combine Shribman with Huang.  The suggestion/motivation of the combination would have been to provide an updated list of servers (Huang, [0009]).
As to claim 33, see similar rejection to claim 27.
As to claim 40, see similar rejection to claim 27.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUA FAN whose telephone number is (571)270-5311.  The examiner can normally be reached on 9-6.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Bates can be reached on (571)272-3980.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HUA FAN/Primary Examiner, Art Unit 2458